Case 1:10-cr-01123-JSR Document 64 Filed 09/29/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Woe ee ee ee x
JAMES HARDY, :

Petitioner, : 1i-cv-8382 (JSR)

: 10-er-1123 (JSR)
~v-
ORDER

UNITED STATES OF AMERICA,

Respondent. :
oo eee ee ee x

JED S. RAKOFF, U.S.D.J.

On July 5, 2012, this Court, adopting the Report and
Recommendation of Magistrate Judge Andrew J. Peck, denied the motion
of petitioner James Hardy to vacate, set aside, or correct sentence
pursuant to 28 U.S.C. §2255. ECF No. lo. Hardy now moves for a
certificate of appealability from that order. ECF No. 38.

Because petitioner has not made a substantial showing of the
denial of a constitutional right, a certificate of appealability will
not issue. See 28 U.S.C. § 2253. The Court certifies that any appeal
from this Order would not be taken in good faith, as petitioner’s
claim lacks any arguable basis in law or fact, and therefore
permission to proceed in forma pauperis is also denied. See 28

U.S.C. § 1915(a) (3); see also Seimon v. Emigrant Savs. Bank (In re

 

Seimon), 421 F.3d 167, 169 (2d Cir. 2005).

 

SO ORDERED.
Dated: New York, NY Ad.
C/
SeptemberdF, 2020 JED S. RAKOFF, U.S.D.d.
